Citation Nr: 1733962	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for a service-connected anxiety disorder for the periods from July 16, 2008 to March 18, 2009, from May 1, 2009 to October 26, 2009, and from January 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from January 1982 to July 1982, and active duty from May 2000 to August 2000, and from May 2001 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions dated March 2009 and May 2009 issued by the Regional Office (RO).  This matter was previously remanded in a May 2014 Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary.  

A review of the claims file shows that there was pertinent evidence of record that needed to be translated.  A request for the translation of such evidence was completed in June 2017.  Since the translation was conducted after the most recent VA examinations in June 2016 and November 2016, these opinions are inadequate as they were not based on a review of all pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that it will not assume the VA examiners are able to read documents in another language, unless otherwise indicated.  As such, to ensure the Veteran is provided with adequate VA examinations, additional VA examinations are necessary.  

Furthermore, pursuant to the May 2014 Board remand directives, the Veteran was provided another VA examination for his service-connected anxiety disorder in June 2016.  The Board notes, however, that the June 2016 VA examiner does not accurately reflect the evidence of record and finds that a retrospective opinion is necessary.  During the course of the Veteran's psychiatric treatment history, he has been hospitalized for several extended periods of time.  The Veteran was awarded 100 percent for such hospitalizations from March 19, 2009 to April 30, 2009 and from October 27, 2009 to December 31, 2009.  As noted in the May 2014 Board remand, a separate May 2009 incident suggested a possible suicide attempt; a December 2009 temporary disability retired list examination noted symptoms including auditory hallucinations, frequent nightmares, poor concentration, dull intelligence, and poor impulse control; Social Security Administration disability records show reports of panic attacks; and from February 2011 to March 2011, the Veteran received partial hospitalization treatment from a private clinic.  The Board notes that the June 2016 VA examiner also noted only a diagnosis of generalized anxiety disorder, ignoring prior diagnoses of major depressive disorder, posttraumatic stress disorder, and panic disorder.  In a February 2014 appellate brief, the Veteran reported that he had been experiencing near-continuous panic attacks.  In light of these inconsistencies, the Board notes that another VA examination is necessary so that a complete review of the evidence of record is conducted to determine whether the Veteran's psychiatric symptoms, outside the periods of hospitalizations that resulted in a 100 percent rating, are consistent with a more severe disability picture.  

The Board further finds that adjudication of the TDIU issue must be deferred as it is inextricably intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Furthermore, in addition to the translation of pertinent evidence of record warranting additional VA examinations, the Board notes that an August 2016 supplemental statement of the case found that the Veteran was currently entitled to a combined 100 percent compensation evaluation since May 29, 2014, and therefore found that the claim for TDIU was academic/moot.  However, the Board notes that the Veteran's claim for TDIU stems from a claim from April 2008, and the Veteran has not been awarded for a 100 percent rating throughout the applicable appeals period.  Nevertheless, pursuant to Bradley v. Peake, a 100 percent disability rating does not necessarily render the issue of entitlement to a total disability rating based on individual unemployability moot.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114 (s) (2014)).  Here, the Veteran has been awarded SMC for only one period of 100 percent, from March 19, 2009 to May 1, 2009.  For the foregoing reasons, the Board finds that a remand for the issue of entitlement to a TDIU is needed.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records or private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.  If any such records contain documents in Spanish that are unaccompanied by English translations, obtain English language translations for such documents and associate the translated records with the claims file.

2.  After all available records are associated with the claims file, provide the Veteran with an appropriate examination to obtain a retrospective VA medical opinion for the purpose of ascertaining the severity of the Veteran's psychiatric disability for the periods from July 16, 2008 to March 18, 2009, from May 1, 2009 to October 26, 2009, and from January 1, 2010.  The claims folder (to include this remand) should be provided to the examiner to review in conjunction with the examination.  The examiner should indicate all symptomatology and the nature and extent of his psychiatric disability, to include from the Veteran's pertinent medical history and lay statements of record, for the periods from July 16, 2008 to March 18, 2009, from May 1, 2009 to October 26, 2009, and from January 1, 2010.  The examiner should also comment on the severity of any social and occupational impairment related to his psychiatric disability for the periods from July 16, 2008 to March 18, 2009, from May 1, 2009 to October 26, 2009, and from January 1, 2010. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

